DeviN, C. J.
The judgment in these eases which the appeal brings up for review is the culmination of a series of transactions, constant litigation and recurring appeals which have extended over a period of twenty years. The primary and persistent purpose of this litigation was the settlement of a guardianship fund which had gone into the hands of James D. Parker, former guardian. Certain legal phases of the controversy have heretofore been considered by this Court. Trust Co. v. Parker, 225 N.C. 480, 35 S.E. 2d 489; Grady v. Parker, 228 N.C. 54, 44 S.E. 2d 449; Grady v. Parker, 230 N.C. 166, 52 S.E. 2d 273; Trust Co. v. Parker, 232 N.C. 512, 61 S.E. 2d 441. Thus from the permanent pages of the North Carolina Supreme Court Eeports appears in outline the story of these transactions which the present appeal brings up again as the background of appellants’ exceptions to the rulings of the court below.
In chronological order the record may be restated as follows:
4 July, 1932, James D. Parker resigned as guardian of Henry A. Hodges, incompetent veteran of World War I, and in 1933 the succeeding guardian instituted suit to recover funds which had gone into the hands of Parker as guardian. In September, 1935, this suit resulted in judgment against Parker for $8,023.81, based on the verdict of the jury that he had mingled the funds of his ward’s estate with his own and had not accounted for same.
As belonging to the estate of his ward James D. Parker turned over to the succeeding guardian a note and deed of trust executed by himself and wife, and payable to himself as guardian, in the sum of $4,000, conveying 37.5 acres of land and a lot called office lot in Smithfield. The succeeding guardian obtained judgment of foreclosure of this deed of trust in 1936, and sale of the 37.5 acres of land, under the judgment, by W. B. Wellons, Commissioner, for $600, to Clifton Beasley was confirmed 30 December, 1936. The money was paid, deed delivered and Beasley went into possession 1 January, 1937. The judgment was credited with net proceeds of the sale.
In 1945 the plaintiff Bank as successor guardian instiuted suit to renew the $8,023.81 judgment with interest, subject to all credits. This suit bore civil issue docket No. 5496.
In 1946 the plaintiff Bank as successor guardian instituted suit to renew the $4,000 judgment, subject to credits. This suit bore civil issue docket No. 5584.
*330On 2 December, 1946, James D. Parker and wife instituted suit to redeem tbe 37.5-aere tract of land and for an accounting, alleging tbe sale of tbe land under judgment of foreclosure was void for tbe reason that H. V. Rose, tbe trustee in tbe deed of trust, bad not been made a party. Tbis suit bore civil issue docket No. 5620. Since tbe death of James D. Parker in 1948 tbis suit is being carried on by Mrs. Agnes A. Parker individually and as executrix of James D. Parker.
Tbe appeal now brought to tbis Court, tbe fifth in tbe series, is being prosecuted by Mrs. Agnes A. Parker, Executrix of her late husband James D. Parker, and Mrs. Agnes A. Parker individually, defendants in Nos. 5496 and 5584, and plaintiffs in No. 5620.
At tbe November Term, 1951, of Johnston Superior Court, by consent of all parties, these three cases were consolidated and jury trial waived. It was agreed that tbe judge presiding at that term should find tbe facts, answer tbe issues raised, and render judgment thereon. From tbe evidence offered tbe judge set out bis findings of fact specifically in tbe form of answer to issues submitted and rendered judgment disposing of tbe matters involved in tbe three cases.
Though tbe record is unnecessarily voluminous (482 pages), and tbe assignments of error unduly multiplied, the two principal questions presented involve: (1) .the right of tbe successor guardian to maintain suits to renew former unsatisfied judgments, and (2) tbe right of appellants to redeem tbe tract of land sold under foreclosure and for an accounting. To tbe rulings of tbe trial judge on tbe evidence relating to these issues and to bis conclusions thereon tbe zeal of counsel has prompted numerous exceptions.
1. Tbe right of plaintiff Bank, successor guardian, to maintain Suits No. 5496 and No. 5584 to renew tbe judgments rendered against tbe former guardian and bis executrix finds support in tbe statute, G.S. 1-47 (1), Rodman v. Stillman, 220 N.C. 361 (365), 17 S.E. 2d 336, afid is sustained in tbis instance by the decision of tbis Court in Grady v. Parker, 230 N.C. 166, 52 S.E. 2d 273. All tbe credits on these judgments warranted by tbe evidence and found by tbe court are set out in tbe judgment appealed from. According to the evidence tbe notes and cboses in action belonging to James D. Parker which were turned over by him to tbe succeeding guardian to be collected and credited on tbe original judgment, proved practically worthless, and tbe court found that credit was given for tbe small amount collected therefrom. Neither James D. Parker nor bis executrix offered objection to tbe subsequent sale of tbe office lot conveyed in tbe deed of trust and joined in quitclaim deed to tbe purchaser. Credit was duly given on tbe judgment for tbe amount of such sale together with rents received less taxes and repairs. It is noted that the amount of tbe $4,000 deed of trust and the consequent judgment thereon was embraced in tbe $8,023.81 judgment, *331and this fact was duly considered by tbe judge and entered into tbe judgment. See Grady v. Parker, 230 N.C. 166, supra.
It was found, and tbe evidence supports tbe finding, that tbe executrix of James D. Parker was entitled to certain credits on tbe $8,023.81 judgment, No. 5496, as of tbe dates set out, derived from collections from other securities turned over by Parker, $256.10 and $41.45, from tbe surety on Parker’s bond $442.92, and from execution sale of other land $4,919.20 (Trust Co. v. Parker, 232 N.C. 512, 61 S.E. 2d 441, supra), in total sum of $5,659.67.
And tbe amounts credited on tbe $4,000 judgment No. 5584 totaled $5,381.43, being tbe net amount received from sale of 37.5 acres of land, and from rents and sale of tbe office lot. These credits on tbe collateral debt of James D. Parker and Mrs. Agnes A. Parker evidenced by tbe note and deed of trust were adjudged to be credits on tbe judgment in No. 5496.
Since tbe principal debt owed by James D. Parker was that represented by tbe judgment referred to in No. 5496 in tbe sum of $8,023.81 with interest from 1 January, 1932, and tbe judgment of $4,000 in No. 5584 on tbe note and deed of trust of James D. Parker and Agnes A. Parker was embraced in tbe larger judgment, in determining tbe balance now due duplication in tbe charges of interest, which would otherwise result from adding interest on tbe $4,000 judgment, was avoided by the provision below that tbe amount paid in satisfaction of that judgment No. 5584 should be credited on tbe principal judgment in No. 5496. That is, whatever interest is charged on judgment No. 5584 will be credited on tbe judgment No. 5496, so that no injury will arise to either tbe executrix of James D. Parker or Mrs. Agnes A. Parker.
Appellants’ exceptions to tbe rulings of tbe trial judge relating to tbe suits No. 5584 and 5496 to renew tbe original judgments have been examined and found to be without substantial merit.
2. It was decided by this Court in 1947, Grady v. Parker, 228 N.C. 54, 44 S.E. 2d 449, that tbe foreclosure suit, under which tbe 37.5 acre-tract of land was sold, improperly undertook to pass tbe title to tbe land for tbe reason that tbe trustee in the deed of trust, in whom was tbe legal title, bad not been made a party to the suit. Tbe evidence disclosed, however, that tbe sale was confirmed December, 1936, and deed delivered, and tbe grantee entered into possession 1 January, 1937. James D. Parker and wife Agnes A. Parker did not enter suit to redeem until 2 December, 1946. It also appeared from tbe evidence, and tbe trial court so found, that tbe grantee in tbe Commissioner’s deed which described tbe land by metes and bounds, under and pursuant to that deed, entered into possession of tbe land fin good faith as owner, and be and bis successors in title have continued in possession openly, adversely, continuously, putting tbe land to tbe only use of which it was susceptible *332in its then state (Locklear v. Savage, 159 N.C. 236, 74 S.E. 347). There was evidence tending to show that the grantee paid full value for the land; that he and his successors in title listed and paid taxes thereon each year since; that the land lay along the banks of Neuse River, was subject to inundation, and was only valuable for the clay which the possessors used in making brick; that the land was situated near the town of Smith-field where James D. Parker and his wife and the trustee resided; that no objection to the occupancy and use of the land was raised, and no claim was made until suit filed nine years and eleven months after the grantee in the deed had entered into possession. During this period James D. Parker neither listed nor paid taxes on this land.
The appellants, however, urge the view that since the trustee in the deed of trust was not a party to the foreclosure suit and the court held the sale for that reason void and insufficient to pass title, the deed of the Commissioner appointed by the court had only the effect of an equitable assignment of the mortgagee’s interest and gave to the possessor only the status of a mortgagee in possession which would not bar an action to redeem in less than ten years. Eubanks v. Beckton, 158 N.C. 230, 73 S.E. 1009.
The trial judge, however, was of opinion, and so held, that the deed of W. B. Mellons, Commissioner, constituted color of title, and found that the grantee entered thereunder, and that he and those who succeeded to his title have been in open, adverse and continuous possession of the land for more than seven years, thus vesting a good title. This ruling, we think, is supported by the evidence and is in accord with the decisions of this Court.
Color of title may be defined as a paper writing which on its face professes to pass the title to land but fails to do so because of want of title in the grantor or by reason of the defective mode of conveyance used. Tate v. Southard, 10 N.C. 119; Glass v. Shoe Co., 212 N.C. 70, 192 S.E. 899; 1 A.J. 898. If the instrument on its face purports to convey land by definite lines and boundaries and the grantee enters into possession claiming under it and holds adversely for seven years, it is sufficient to vest title to the land in the grantee. G.S. 1-38. No exclusive importance is to be attached to the ground of the invalidity of the color-able title if entry thereunder has been made in good faith and possession held adversely. Though the grantor may have been incompetent to convey the true title or the form of conveyance be defective, it will constitute color of title which will draw to the possession of the grantee thereunder the protection of the statute. G.S. 1-38; McCulloh v. Daniel, 102 N.C. 529, 9 S.E. 413; Seals v. Seals, 165 N.C. 409, 81 S.E. 613; Crocker v. Vann, 192 N.C. 422, 135 S.E. 127; Eason v. Spence, 232 N.C. 579, 61 S.E. 2d 608; Price v. Whisnant, 232 N.C. 653, 62 S.E. 2d 56. Accordingly it has been held that a fraudulent deed may be color of *333title and become a good title if tbe fraudulent grantee bolds actual adverse possession for tbe statutory period against tbe owner wbo bas right of action to recover possession and is under no disability. Seals v. Seals, supra. And where in a partition proceeding to sell land less than tbe whole number of tenants in common have been made parties, a deed made pursuant to an order of court to tbe purchaser is color of title and seven years adverse possession thereunder will bar those tenants in common wbo were not made parties. Lumber Co. v. Cedar Works, 165 N.C. 83, 80 S.E. 982. And in tbe language of Justice Brown, speaking for tbe Court in Canter v. Chilton, 175 N.C. 406, 95 S.E. 660: “So an entry upon and taking possession of land under a judicial decree is good color and this is generally true, although tbe decree is irregular or even void.”
Tbe appellants noted numerous exceptions to tbe rulings of tbe trial judge on evidence offered relating to tbe use of clay from this land for making brick, and tbe worthlessness of the land for other purposes due to overflow, but we think this evidence competent. Tbe exception to tbe introduction of tax abstracts showing listing by those in possession and tbe payment of taxes cannot be sustained in view of what was said by this Court in McKay v. Bullard, 219 N.C. 589, 14 S.E. 2d 657; Graham v. Spaulding, 226 N.C. 86, 36 S.E. 2d 727. Also exception was noted to opinion evidence as to tbe value of tbe land at time of sale, but this was admissible as tending to show tbe good faith of tbe purchaser. An examination of these exceptions and of all those noted to tbe introduction of evidence and brought forward in appellants’ assignments of error fails to disclose prejudicial error which would warrant another bearing on these issues. Collins v. Lamb, 215 N.C. 719, 2 S.E. 2d 863; Call v. Stroud, 232 N.C. 478, 61 S.E. 2d 342.
In view of tbe bolding that defendant Brick Company’s title to tbe land bad ripened by adverse possession under color, tbe ruling of tbe judge below on tbe question of laches on tbe part of James D. Parker and wife becomes immaterial. Teachey v. Gurley, 214 N.C. 288, 199 S.E. 83. Tbe inadvertent inclusion of tbe name of James D. Parker as one against whom judgment was rendered is unimportant.
Without undertaking to discuss appellants’ numerous exceptions seriatim, we conclude, after a careful examination of tbe record, tbe exceptions noted and brought forward in tbe assignments of error and tbe briefs, that no error in tbe rulings of tbe trial judge is made to appear which we deem prejudicial to tbe appellants or of substance sufficient to require another bearing. Tbe findings of tbe judge appear to have been supported by tbe evidence, and bis conclusions determinative of tbe litigation will not be disturbed.
It may not be out of place to note that during tbe argument in this Court counsel for tbe plaintiff Bank chided opposing counsel for bringing forward 472 exceptions, saying “No Superior Court Judge could *334make 472 errors in one case.” To this counsel for appellants replied, “No Superior Court Judge could rule on 472 objections without making an error.”
The numerous suits instituted in connection with the estate of plaintiff’s unfortunate ward Henry A. Hodges have been long drawn out, and have occupied the attention of the courts for many years. Collateral and incidental matters have been drawn into the stream of litigation, and have required consideration and decision by the courts. We indulge the hope that the judgment below in these cases, which we now affirm, will mark the end of all active disagreement between the parties as to the matters involved, and that the Court may write in conclusion, resquiat in pace.
Judgment affirmed.